Per Curiam:

Dismissed for the want of jurisdiction. DeWolf v. Johnson, 10 Wheat. 386; Missouri, Kansas and Texas Trust Company v. Krumseig, 172 U. S. 351; Louisville and Nashville Railroad Company v. Kentucky, 161 U. S. 677, 700; Frisbie v. United States, 157 U. S. 160; Lawton v. Steele, 152 U. S. 133; Dunham v. Gould, 16 Johnson, 378; Commonwealth v. Danziger, 176 Massachusetts, 290; Ex parte Berger, 193 Missouri, 16; case below, State v. Cary, 126 Wisconsin, 135, and see State v. Kreutzberg, 114 Wisconsin, 530.